Exhibit 26(e)(2): Fund Allocation of Premiuim Payments Form (Form No. 139191 03/21/2014) Life FUND ALLOCATION OF PREMIUM PAYMENTS Security Life of Denver Insurance Company, Denver, CO ING LOGO A member of the ING family of companies Customer Service Center: PO Box 5065, Minot, ND 58702-5065 Website: www.ingservicecenter.com Product Policy Number/List Bill Number A. Premium Allocation Initial or Future Premium Allocations: Current investment allocations remain the same. See Section D for Investment Transfer Request. Premium Allocation: Please allocate your premium among the investment options of the Separate Account and/or to the Guaranteed Interest Division. Please use whole number percentages for each division/option elected. You must allocate at least 1% of your premium allocation to each division/option in which you elect to invest. The total must equal 100%. For all premium allocation rules, please refer to the prospectuses. CA Residents age 60 and older: Unless you tell us otherwise, during the 30 day free look period we allocate your initial net premium to the money market investment option. At the end of the free look period, we automatically reallocate your policy value among the various investment options according to the allocation instructions on this form. For more information, please see your policy and prospectus, ask your representative or contact the Customer Service Center. % Guaranteed Interest Division 1 American Funds Insurance Series ® % ING Retirement Moderate Growth - Class I (RMG) % American Growth - Class 2 (AFR) % ING T. Rowe Price Capital Appreciation - Class I (GFM) % American Growth-Income - Class 2 (AFG) % ING T. Rowe Price Equity Income - Class I (TEI) % American International - Class 2 (AFI) % ING T. Rowe Price International Stock - Class I (MIO) BlackRock Variable Series Funds, Inc. % ING U.S. Stock Index - Class I (ISP) % BlackRock Global Allocation V.I. - Class III (BGA) ING Partners, Inc. Fidelity ® Variable Insurance Products % ING Baron Growth - Class I (BSC) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % ING Columbia Small Cap Value II - Class I (CSI) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 % ING Global Bond - Class S (OSI) % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % ING Invesco Comstock - Class I (VKC) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % ING Invesco Equity and Income - Class I (UTA) ING Balanced Portfolio, Inc. % ING Oppenheimer Global - Class I (GGP) % ING Balanced - Class I (VBI) % ING Pioneer High Yield - Class I (PHP) ING Intermediate Bond Portfolio % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % ING Intermediate Bond - Class I (VPB) % ING Templeton Foreign Equity - Class I (TPI) ING Investors Trust ING Variable Funds % ING BlackRock Health Sciences Opportunities - Class I (EHS) % ING Growth and Income - Class I (GIP) % ING BlackRock Large Cap Growth - Class I (GFG) ING Variable Portfolios, Inc. % ING Clarion Global Real Estate - Class S (IGT) % ING Index Plus LargeCap - Class I (IPL) % ING DFA World Equity - Class I (IFO) % ING Index Plus MidCap - Class I (IPM) % ING FMR SM Diversified Mid Cap - Class I (FDI) % ING Index Plus SmallCap - Class I (IPS) % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING International Index - Class S (III) % ING Global Perspectives - Class I (GBP) % ING Russell™ Large Cap Growth Index - Class I (IRC) % ING Global Resources - Class I (IHA) % ING Russell™ Large Cap Index - Class I (IRI) % ING Invesco Growth and Income - Class S (GRD) % ING Russell™ Large Cap Value Index - Class I (IRV) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Russell™ Mid Cap Growth Index - Class I (IRM) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING Russell™ Small Cap Index - Class I (IRS) % ING Large Cap Growth - Class I (EOP) % ING Small Company - Class S (ISS) % ING Large Cap Value - Class I (PEP) % ING U.S. Bond Index - Class I (ILB) % ING Limited Maturity Bond - Class S (ILM) ING Variable Products Trust % ING Liquid Assets - Class I (ILP) 4 % ING SmallCap Opportunities - Class I (NIG) % ING Liquid Assets - Class S (ILA) 5 M Funds 6 % ING Marsico Growth - Class I (IMG) % M Capital Appreciation (MFC) % ING MFS Total Return - Class I (IMT) % M International Equity (MBI) % ING MFS Utilities - Class S (MUP) % M Large Cap Growth (MTC) % ING Multi-Manager Large Cap Core - Class I (PFS) % M Large Cap Value (BOV) % ING Retirement Growth - Class I (RGI) Neuberger Berman Advisers Management Trust % ING Retirement Moderate - Class I (RMP) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Designated Deduction Option: You may designate one investment option from which you want charges taken. If no investment option is designated or there is insufficient value in the option, charges will be deducted in proportion to the value invested in each investment option on the date of the charge. Investment Option Name Page 1 of 6 (Note: Signature required on last page.) Order #139191 03/21/2014 Product Policy Number/List Bill Number B. Automatic Rebalancing Option (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts or Guaranteed Interest Division.) Complete allocation below: c Initiate Automatic Rebalancing c Change Automatic Rebalancing % Guaranteed Interest Division 1 American Funds Insurance Series ® % ING Retirement Moderate Growth - Class I (RMG) % American Growth - Class 2 (AFR) % ING T. Rowe Price Capital Appreciation - Class I (GFM) % American Growth-Income - Class 2 (AFG) % ING T. Rowe Price Equity Income - Class I (TEI) % American International - Class 2 (AFI) % ING T. Rowe Price International Stock - Class I (MIO) BlackRock Variable Series Funds, Inc. % ING U.S. Stock Index - Class I (ISP) % BlackRock Global Allocation V.I. - Class III (BGA) ING Partners, Inc. Fidelity ® Variable Insurance Products % ING Baron Growth - Class I (BSC) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % ING Columbia Small Cap Value II - Class I (CSI) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 % ING Global Bond - Class S (OSI) % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % ING Invesco Comstock - Class I (VKC) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % ING Invesco Equity and Income - Class I (UTA) ING Balanced Portfolio, Inc. % ING Oppenheimer Global - Class I (GGP) % ING Balanced - Class I (VBI) % ING Pioneer High Yield - Class I (PHP) ING Intermediate Bond Portfolio % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % ING Intermediate Bond - Class I (VPB) % ING Templeton Foreign Equity - Class I (TPI) ING Investors Trust ING Variable Funds % ING BlackRock Health Sciences Opportunities - Class I (EHS) % ING Growth and Income - Class I (GIP) % ING BlackRock Large Cap Growth - Class I (GFG) ING Variable Portfolios, Inc. % ING Clarion Global Real Estate - Class S (IGT) % ING Index Plus LargeCap - Class I (IPL) % ING DFA World Equity - Class I (IFO) % ING Index Plus MidCap - Class I (IPM) % ING FMR SM Diversified Mid Cap - Class I (FDI) % ING Index Plus SmallCap - Class I (IPS) % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING International Index - Class S (III) % ING Global Perspectives - Class I (GBP) % ING Russell™ Large Cap Growth Index - Class I (IRC) % ING Global Resources - Class I (IHA) % ING Russell™ Large Cap Index - Class I (IRI) % ING Invesco Growth and Income - Class S (GRD) % ING Russell™ Large Cap Value Index - Class I (IRV) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Russell™ Mid Cap Growth Index - Class I (IRM) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING Russell™ Small Cap Index - Class I (IRS) % ING Large Cap Growth - Class I (EOP) % ING Small Company - Class S (ISS) % ING Large Cap Value - Class I (PEP) % ING U.S. Bond Index - Class I (ILB) % ING Limited Maturity Bond - Class S (ILM) ING Variable Products Trust % ING Liquid Assets - Class I (ILP) 4 % ING SmallCap Opportunities - Class I (NIG) % ING Liquid Assets - Class S (ILA) 5 M Funds 6 % ING Marsico Growth - Class I (IMG) % M Capital Appreciation (MFC) % ING MFS Total Return - Class I (IMT) % M International Equity (MBI) % ING MFS Utilities - Class S (MUP) % M Large Cap Growth (MTC) % ING Multi-Manager Large Cap Core - Class I (PFS) % M Large Cap Value (BOV) % ING Retirement Growth - Class I (RGI) Neuberger Berman Advisers Management Trust % ING Retirement Moderate - Class I (RMP) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Frequency and Date of Automatic Rebalancing (If no options are marked, frequency will be quarterly and/or date will be last valuation of calendar period.) Frequency: c Monthly c Quarterly c Semi-annually c Annually Date: c Policy Processing Date: Date on which processing will occur based on frequency selected beginning c Last Valuation Date of Calendar Period c Specific Date of each Period beginning Terminate an Existing Automatic Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139191 03/21/2014 Product Policy Number/List Bill Number C. Dollar Cost Averaging Option (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from: c ING Liquid Assets Portfolio c ING Limited Maturity Bond Portfolio American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % American Growth-Income - Class 2 (AFG) $ or % American International - Class 2 (AFI) BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 $ or % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 $ or % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 ING Balanced Portfolio, Inc. $ or % ING Balanced - Class I (VBI) ING Intermediate Bond Portfolio $ or % ING Intermediate Bond - Class I (VPB) ING Investors Trust $ or % ING BlackRock Health Sciences Opportunities - Class I (EHS) $ or % ING BlackRock Large Cap Growth - Class I (GFG) $ or % ING Clarion Global Real Estate - Class S (IGT) $ or % ING DFA World Equity - Class I (IFO) $ or % ING FMR SM Diversified Mid Cap - Class I (FDI) $ or % ING Franklin Templeton Founding Strategy - Class I (IFT) $ or % ING Global Perspectives - Class I (GBP) $ or % ING Global Resources - Class I (IHA) $ or % ING Invesco Growth and Income - Class S (GRD) $ or % ING JPMorgan Emerging Markets Equity - Class I (JEI) $ or % ING JPMorgan Small Cap Core Equity - Class I (IJS) $ or % ING Large Cap Growth - Class I (EOP) $ or % ING Large Cap Value - Class I (PEP) $ or % ING Limited Maturity Bond - Class S (ILM) $ or % ING Liquid Assets - Class I (ILP) 4 $ or % ING Liquid Assets - Class S (ILA) 5 $ or % ING Marsico Growth - Class I (IMG) $ or % ING MFS Total Return - Class I (IMT) $ or % ING MFS Utilities - Class S (MUP) $ or % ING Multi-Manager Large Cap Core - Class I (PFS) $ or % ING Retirement Growth - Class I (RGI) $ or % ING Retirement Moderate - Class I (RMP) $ or % ING Retirement Moderate Growth - Class I (RMG) $ or % ING T. Rowe Price Capital Appreciation - Class I (GFM) $ or % ING T. Rowe Price Equity Income - Class I (TEI) (DOLLAR COST AVERAGING OPTION - Continued on next page) Page 3 of 6 (Note: Signature required on last page.) Order #139191 03/21/2014 Product Policy Number/List Bill Number C. Dollar Cost Averaging Option (Continued) $ or % ING T. Rowe Price International Stock - Class I (MIO) $ or % ING U.S. Stock Index - Class I (ISP) ING Partners, Inc. $ or % ING Baron Growth - Class I (BSC) $ or % ING Columbia Small Cap Value II - Class I (CSI) $ or % ING Global Bond - Class S (OSI) $ or % ING Invesco Comstock - Class I (VKC) $ or % ING Invesco Equity and Income - Class I (UTA) $ or % ING Oppenheimer Global - Class I (GGP) $ or % ING Pioneer High Yield - Class I (PHP) $ or % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % ING Templeton Foreign Equity - Class I (TPI) ING Variable Funds $ or % ING Growth and Income - Class I (GIP) ING Variable Portfolios, Inc. $ or % ING Index Plus LargeCap - Class I (IPL) $ or % ING Index Plus MidCap - Class I (IPM) $ or % ING Index Plus SmallCap - Class I (IPS) $ or % ING International Index - Class S (III) $ or % ING Russell™ Large Cap Growth Index - Class I (IRC) $ or % ING Russell™ Large Cap Index - Class I (IRI) $ or % ING Russell™ Large Cap Value Index - Class I (IRV) $ or % ING Russell™ Mid Cap Growth Index - Class I (IRM) $ or % ING Russell™ Small Cap Index - Class I (IRS) $ or % ING Small Company - Class S (ISS) $ or % ING U.S. Bond Index - Class I (ILB) ING Variable Products Trust $ or % ING SmallCap Opportunities - Class I (NIG) M Funds 6 $ or % M Capital Appreciation (MFC) $ or % M International Equity (MBI) $ or % M Large Cap Growth (MTC) $ or % M Large Cap Value (BOV) Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Frequency and Date of Dollar Cost Averaging (If no options are marked, frequency will be monthly and/or date will be policy processing date.) Frequency : c Monthly c Quarterly c Semi-annually c Annually Date : c Policy Processing Date: Date on which processing will occur based on frequency selected beginning c Specific Date of each Period beginning Terminate an Existing Dollar Cost Averaging Service c Terminate Dollar Cost Averaging on c
